FILED
                              NOT FOR PUBLICATION                           JUL 15 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SEUNG MIN HONG, a.k.a. Seung Hong;               No. 06-73417
JONG MI HONG, a.k.a. Jong Mi Kim;
JAE YONG HONG,                                   Agency Nos. A072-971-915
                                                             A072-971-916
               Petitioners,                                  A072-971-918

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Seung Min Hong and his wife and son, natives and citizens of South Korea,

petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

their appeal from an immigration judge’s order of removal. We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review de novo constitutional and legal issues, Avila-

Sanchez v. Mukasey, 509 F.3d 1037, 1040 (9th Cir. 2007), and we deny the petition

for review.

      We reject petitioners’ contention that the government failed to establish

removability by clear and convincing evidence, because they conceded

removability. See Shin v. Mukasey, 547 F.3d 1019, 1024 (9th Cir. 2008).

      We also reject petitioners’ contention that the government should be

equitably estopped from ordering their removal. Although a government

employee, Leland Sustaire, issued petitioners’ fraudulent alien registration cards,

the record shows Seung Min Hong was not “ignorant of the true facts” when he

procured the cards, see id. at 1025, and “[i]n any event, estoppel against the

government is unavailable where petitioners have not lost any rights to which they

were entitled,” Sulit v. Schiltgen, 213 F.3d 449, 454 (9th Cir. 2000).

      We find no defects amounting to a due process violation. See Shin, 547 F.3d

at 1024-25; Hong v. Mukasey, 518 F.3d 1030, 1035-36 (9th Cir. 2008).

      Finally, we deny the Hongs’ request to remand their case to the BIA for

consideration of their pending applications for adjustment of status because the

proper recourse is to file a motion to reopen with the BIA. See Iturribarria v. INS,

321 F.3d 889, 896-97 (9th Cir. 2003); 8 C.F.R. § 1003.2(c)(1).


                                          2                                      06-73417
      The government’s motion to strike portions of petitioners’ supplemental

reply brief is denied.

      PETITION FOR REVIEW DENIED.




                                        3                                  06-73417